Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because of improper dependency where it depends on itself.  See MPEP § 608.01(n).  Accordingly, the claim 4 is not been further treated on the merits.”).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11, 6, 16-17, 3, 8, 13 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (2016/0302200 A1).
Regarding claim 1 & 11, Yang A data sending method, comprising:
Determining (see [0145], “wireless device can receive a packet via a 20 megahertz (MHz) wireless channel (e.g., a channel having 20 MHz bandwidth). The wireless device can perform a 256-point fast Fourier transform (FFT) to determine 256 tones in the packet 
determining, by the first device from the first time-frequency resource, a second time-frequency resource that can be used by the first device, wherein the second time-frequency resource occupies K of the at least two subbands in frequency domain, K>1 (see [0131], “different tone plans can be used for different sub-bands. 
sending, by the first device, the first data by using the second time-frequency resource (see [0130]  “wireless device transmits the independently encoded first and second data over the first and second sub-bands” where further non-contiguous channel bonding may be utilized where a second and first time-frequency resource can be established via separate resource allocation).
Regarding claims 6 and 16, Yang discloses a data receiving apparatus, comprising:
a detection unit ([0054] The wireless device 202 can also include a signal detector), configured to determine, from a first time-frequency resource, a second time-frequency resource used to receive data, wherein the first time-frequency resource occupies at least two subbands in frequency domain (see [0008], “first sub-band of a channel and at least a portion of a second sub-band of the channel for concurrent use by the communication device”), and 
a receiving unit, configured to receive the first data on the K subbands occupied by the second time-frequency resource (see [0131], “different tone plans can be used for different sub-bands. Accordingly, in an embodiment, separate resource allocation can be performed for each sub-band. Moreover, in an embodiment, each sub-band can transmit independent PPDUs using FDMA/OFDMA.”); and
a decoding unit ([0152] “decoder 1120”), configured to decode the first data to obtain a first transport block (TB) (see [0066], “desirable to have a tone plan which allows each 20 or 40 MHz portion to be decoded separately from each other”).

Regarding claims 2, 12, Yang discloses the method according to claim 1, wherein the first data comprises at least two pieces of subdata, and the at least two pieces of subdata comprise first subdata and second subdata; if the K subbands comprise the first subband and the second subband, the sending, by the first device, the first data by using the second time-frequency resource comprises:

Regarding claims 7 and 17, Yang  disclsoes the method according to claim 6 and apparatus of claim 16, wherein the at least two subbands comprise a first subband and a second subband, the first data comprises at least two pieces of subdata, and the at least two pieces of subdata comprise first subdata and second subdata; and if the K subbands comprise the first subband and the second subband, the receiving, by the second device, the first data on the K subbands occupied by the second time-frequency resource comprises:
receiving, by the second device, the first subdata by using the first subband occupied by the second time-frequency resource, and receiving, by the second device, the second subdata by using the second subband occupied by the second time-frequency resource (see [0008], “a first sub-band of a channel and at least a portion of a second sub-band of the channel for 
Regarding claims 3, 8, 13, 18, Yang method according to claim 1, 8 and apparatus of claims 11 and 17 wherein the first data comprises the at least two pieces of subdata, and the at least two pieces of subdata comprise the first subdata and the second subdata;
if the K subbands comprise the first subband and do not comprise the second subband, the sending, by the first device, the first data by using the second time-frequency resource comprises:
sending, by the first device, the first subdata by using the first subband occupied by the second time-frequency resource ([0131], “For non-contiguous channel bonding (meaning there is a null/nulls in the whole transmission bandwidth), different tone plans can be used for different sub-bands. Accordingly, in an embodiment, separate resource allocation can be performed for each sub-band. Moreover, in an embodiment, each sub-band can transmit independent PPDUs using FDMA/OFDMA”); and/or,

sending, by the first device, the first subdata by using the second subband occupied by the second time-frequency resource (see [0131] For non-contiguous channel bonding (meaning there is a null/nulls in the whole transmission bandwidth), different tone plans can be used for different sub-bands. Accordingly, in an embodiment, separate resource allocation can be performed for each sub-band. Moreover, in an embodiment, each sub-band can transmit independent PPDUs using FDMA/OFDMA).


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 5, 9-10, 14-15, 19-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ang et al. US PAT. No. 10,681,633 B2 – discloses configurable subframe structures in wireless communications
Islam et al. US 2017/0244535 – discloses assignment of first and second time-frequency resources.
Islam US 2018/0070341 A1 - discloses assignment of first and second time-frequency resources.
Gupta (US 2018/0049219 A1) - discloses assignment of first and second time-frequency resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643